Citation Nr: 0707586	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-04 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral pes planus.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 3, 2001 to July 
17, 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In June 2006, the Board remanded the 
case for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2006, the Board remanded this case for further 
development, to include a VA examination.  The veteran was 
scheduled for an examination in August 2006; however, that 
same month, the veteran notified VA that she had moved from 
Louisiana to California and provided a current address.  The 
examination was cancelled and rescheduled for November 2006 
at a VA medical center in California.  It appears from the 
record that the notice for the rescheduled examination was 
returned as undeliverable.  In a December 2006 statement, the 
veteran asserted that she had not received notice of the 
November 2006 examination.  

The duty to assist includes obtaining an examination when 
necessary to make an adequate determination.  Duenas v. 
Principi, 18 Vet. App. 512 (2005).  In the interest of 
fulfilling VA's duty to assist, and giving the veteran the 
benefit of doubt, she should be scheduled for a VA 
examination to ascertain whether her pes planus was 
aggravated by her period of active duty, from July 3, 2001 to 
July 17, 2001.

The Board reminds the veteran that the duty to assist is not 
a one-way street, and that she has a duty to cooperate, to 
include reporting for examination.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination.  The claims folder must be 
made available to the examiner prior to 
the examination.  Based on the 
examination and review of the veteran's 
history, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's pes 
planus was aggravated (became chronically 
worsened beyond the natural progression 
of the disorder) during the veteran's 
fourteen day period of active duty 
service.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  

2.  After the above development has been 
completed, readjudicate the veteran's 
claim.  If any determination remains 
unfavorable to the veteran, she and her 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  The appellant and her representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



